Exhibit FOR IMMEDIATE RELEASE Contact: William C. McCartney Chief Financial Officer Telephone: (978) 688-1811 Fax: (978) 688-2976 WATTS WATER TECHNOLOGIES REPORTS PRELIMINARY FOURTH QUARTER 2009 RESULTS North Andover, MA…February 16, 2010.Watts Water Technologies, Inc. (NYSE: WTS) today announced preliminary results for the fourth quarter ended December 31, 2009.Sales for the fourth quarter of 2009 were $323.2 million, a decrease of $18.4 million, or 5%, compared to the fourth quarter of 2008. Net income for the fourth quarter of 2009 was $15.9 million, or $0.43 per share, compared to a net loss of $3.6 million, or $0.10 per share, for the fourth quarter of 2008.Net income for the fourth quarters of 2009 and 2008 include the following after-tax items: 2009 2008 Amount in $ millions Income (expense) Diluted EPS Effect Amount in $ millions Income (expense) Diluted EPS Effect Discontinued operations $4.1 $0.11 $0.1 - Impairment charges ($0.7) ($0.02) ($17.3) ($0.47) Restructuring/other charges ($7.0) ($0.19) ($1.7) ($0.05) Product liability and workers’ compensation accrual decreases $3.1 $0.08 - - · Discontinued operations net gain in 2009 was primarily from a non-cash gain realized from the resolution of the James Jones Litigation, as previously announced, offset by a net loss from two subsidiary disposals. · Impairment charges in 2009 included a non-cash net after-tax charge to write down certain intangible assets. In 2008, the Company incurred a non-cash after-tax charge to write-off goodwill for one reporting unit. · Restructuring and other charges net in 2009 were primarily for severance costs from the recently announced France restructuring program and non-cash asset write-downs related to previously announced footprint reductions. The net charges in 2008 were primarily due to a reduction-in-force. · In the fourth quarter of 2009, the Company recorded an after-tax credit for changes in estimates due to favorable claim experience related to product liability and workers’ compensation accruals. Income from continuing operations attributable to Watts Water Technologies, Inc. for the fourth quarter of 2009 increased by $15.5 million to $11.8 million, or $0.32 per share, compared to a loss from continuing operations for the fourth quarter of 2008 of $3.7 million, or $0.10 per share. Favorable foreign currency movements positively affected income from continuing operations by $0.04 per share in the fourth quarter of 2009, as compared to 2008. Sales for the year ended December 31, 2009 were $1.226 billion, a decrease of $205.5 million, or 14%, compared to the year ended December 31, 2008. Net income for the year ended December 31, 2009 was $19.1 million, or $0.52 per share, compared to net income of $46.6 million, or $1.26 per share, for the year ended December 31, 2008. Net income for the year ended December 31, 2009 includes a net loss from discontinued operations of $23.6 million, or $0.63 per share, primarily from losses for two subsidiary disposals, offset by a non-cash gain realized from the resolution of the James Jones Litigation. Net income from continuing operations attributable to Watts Water Technologies, Inc. for the year ended
